DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 12/30/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2022 has been entered.
 
Claim Status
Claims 10-11, 14-20 stand rejected. Claims 1-9, 12-13 are cancelled. Claims 10-11, 14-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/30/2021, with respect to claim objections, have been fully considered and are persuasive.  The claim objections has been withdrawn. 

Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues the 103(a) rejection on Pg4-5; and indicates that “one of skill in the art would not understand to practice the claimed method, in particular use electrostatic forces to bind lithium ions to the organic particles to form ion conducting channels…one of skill would not look to modify the teachings to arrive at a method forming the ion conducting channels of the present claims.” The Examiner respectfully disagrees. However, the Examiner has updated the rejection in view of newly found prior art to further clarify the rejection. Further details can be found in the 103 rejection below.

Response to Amendment
Claim Interpretation
Claim 14 recites “forming an aqueous mixture of lithium ion conducting particles suspended in an aqueous solution of a first monomer; filtering the aqueous mixture through the polymer framework and capturing the lithium ion conducting particles within the polymer matrix; rinsing a hexane solution of a second monomer through the polymer matrix; and reacting the first monomer and the second monomer to fix the ion conducting particles within the polymer framework and forming a polymer layer on a first side of the membrane.” The claim currently does not indicate a clear connection as to what reacting is considered. Reacting indicates a number of meanings (partial, complete reaction; or even physical vs. chemical interactions). Furthermore, the claim indicates first and second monomer that ultimately has a reaction to form the claimed polymer framework with ion conducting particles. There is no recitation as to what is considered a reaction, as well as how or what the reactions are occurring between. The Examiner interprets any reaction, whether physical/chemical and/or partial/complete, as a suitable reaction.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ion conducting channels” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of ion-conducting particles" in claim 10 line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not recited above require all of the elements of the claim from which they depend upon, and thus are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri et al. (US2016/0254560; hereinafter “Aetukuri”) and Kazyak et al. (NPL – Atomic Layer Deposition of the Solid Electrolyte Garnet Li7La3Zr2O12; hereinafter “Kazyak”).
Applicant’s claims are directed towards a method.
Regarding claims 10-11; Aetukuri discloses a method of making a hybrid inorganic/organic membrane (See Aetukuri par. [7, 9]; hybrid organic/inorganic ion conducting membrane. See Kawashima abstract; organic/inorganic hybrid separation layer that is extremely thin)
A) forming an organic polymer framework having a plurality of pores (See Aetukuri Pr. 7; disclosure is directed to a hybrid organic/inorganic ion conducting membrane. Par. [3, 43], Fig. 2A; porous carbon; a hybrid ion conducting membrane 100. Additionally, there is a hybrid ion conducting membrane 100 including an array 102 of inorganic ion-conducting elements 104 embedded in a polymeric matrix material 106. Pr. 17, 44-45; matrix polymer 106 may be in a solution of cyclic polyolefin polymers, COP (cyclo-olefin polymers) COC (cyclo-olefin copolymers). Pr. 47; matrix polymer may also be a benzocyclobutene. These examples contain carbon, i.e. organic.);
B) binding lithium ions to a plurality of inorganic particles, forming a plurality of ion conducting particles (See Aetukuri Pr. 50-54; There are several ion conducting elements that are suitable, for example LISICON (lithium ion super ionic conductor). And that many inorganic materials can be utilized. The LISICON contains a formula of Li2-2xZn1−xGeO4; which contains lithium bound to the inorganic particles of Zn, Ge, and O. See Aetukuri par. [46, 50, 55, 74]; non-limiting examples of solid state ion conducting elements suitable are NASICON-type materials; or derived from a Garnet-like elemental composition of Li-7La3Zr2O12 (LLZO)); and
C) integrating the plurality of ion conducting particles into the organic polymer framework (See Aetukuri par. [8, 43], Fig. 2A; ion conducting particles are embedded in the polymeric matrix 106. See Kawashima par. [55]; the semipermeable membrane was cut into shape and size, where there is an electrical conductivity of the permeated water – i.e. the fluid has ions that allows the conductivity to be measured.), the plurality of ion-conducting particles forming ion conducting channels in the organic polymer framework (See Aetukuri Pr. 74; the particle assemblies in the substrates may contain LLZO doped with Al. Applicant’s original disclosure Pr. 60 further recites “Solid lithium ion conductor columns (e.g., lithium ion conductors, such as silica-coated LiFePO4, LLZO, etc.) may directly span the polymer network in a linear fashion or traverse in a nonlinear path, so long as they provide a single structure or interconnected particles that form linear or nonlinear “channels” of lithium ion transport from anolyte to catholyte.” Thus, it is clear that LLZO has a solid lithium ion conductor columns and directly spans the polymer network in a linear fashion or traverse in a nonlinear path, so long as they provide a single structure or interconnected particles that form linear or nonlinear “channels” of lithium ion transport from anolyte to catholyte.)
D) wherein the hybrid inorganic/organic membrane comprises the plurality of ion conducting particles integrated within the plurality of pores of the organic polymer framework (See Aetukuri Pr. 7; hybrid organic/inorganic ion conducting membrane. Fig. 2A-B; Pr. 43; polymer matrix 106 contains a plurality of ion-conducting elements 104 that is embedded into it.).
Aetukuri does not disclose binding by electrostatic forces. However, Aetukuri indicates that the Garnet-like elemental composition of Li-7La3Zr2O12 (LLZO) is doped with Al (See Aetukuri Pr. 74).
Kazyak relates to the prior art by disclosing atomic layer deposition (ALD) of the ceramic oxide garnet of Li-7La3Zr2O12 (LLZO) (See Kazyak abstract), and further discloses that utilizing LLZO is a promising electrolyte due to its stability and high ionic conductivity (See Kazyak abstract; Pg2 col 1 Pr4-5). Meanwhile, ALD has been shown as a powerful method for depositing both solid electrolytes and interfacial layers to improve the stability and performance in battery systems (See Kazyak abstract; introduction; Pg1 col 2 Pr1). Furthermore, utilizing the ALD provides an ultrathin, ionically conductive, electrochemically stable conformal coatings, formation of high purity, and pyrochlore-free, cubic garnet films (See Kazyack conclusion). Thus, the improved performance in lithium solid electrolytes provides for a better high energy density, longer-lasting, and safer rechargeable batteries (See Kazyak abstract; conclusion).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Aetukuri’s membrane, that indicates utilizing a garnet-like elemental composition LLZO and doping it; with Kazyak’s doping via atomic layer deposition (ALD); in order to provide an ultrathin, ionically conductive, electrochemically stable conformal coatings, formation of high purity, and pyrochlore-free, cubic garnet films (See Kazyak conclusion) that improves stability and performance in battery systems (See Kazyak abstract; introduction; Pg1 col 2 Pr1).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The method of claim 10, wherein integrating the plurality of ion conducting particles comprises: forming a slurry comprising the plurality of ion conducting particles; and applying the slurry to the polymer framework (See Aetukuri par. [70], Fig. 4A-E; the matrix polymer layer 306 is deposited over the particles 304 by methods of spinning, vapor phase deposition, dip coating, spray coating and the like (i.e. the methods of deposition would require the particles to be in some fluid form for application, i.e. slurry of particles with each other)).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri et al. (US2016/0254560; hereinafter “Aetukuri”) and Kazyak et al. (NPL – Atomic Layer Deposition of the Solid Electrolyte Garnet Li7La3Zr2O12; hereinafter “Kazyak”), as applied to claim 10 above, and further  in view of Kawashima et al. (US2020/0353426; hereinafter “Kawashima”).
Applicant’s claims are directed towards a method.
Regarding claims 14-16; the combination of Aetukuri and Kazyak discloses the method of claim 10 (See claim 10 supra). The combination does not does not disclose wherein integrating the plurality of ion conducting particles comprises: forming an aqueous mixture of lithium ion conducting particles suspended in an aqueous solution of a first monomer; filtering the aqueous mixture through the polymer framework and capturing the lithium ion conducting particles within the polymer matrix; rinsing a hexane solution of a second monomer through the polymer matrix; and reacting the first monomer and the second monomer to fix the ion conducting particles within the polymer framework and forming a polymer layer on a first side of the membrane.
However, the Aetukuri does indicates a desire to improve the mechanical strength of the membrane utilized (See Aetukuri Pr. 9; hybrid ion conducting membrane can include inorganic particles with good lithium ion conductivity, increased mechanical strength, ease of manufacture, and good lithium ion conductivity).
Kawashima relates to the prior art by disclosing a hybrid organic-inorganic separation membrane (See Kawashima par. [1]; hybrid organic-inorganic type separation membrane), and further discloses wherein integrating the plurality of ion conducting particles comprises: forming an aqueous mixture of lithium ion conducting particles suspended in an aqueous solution of a first monomer (See Kawashima par. [46]; the film comes into contact with an organic solution containing the organosilicon compound having three or more reactive functional groups); filtering the aqueous mixture through the polymer framework and capturing the lithium ion conducting particles within the polymer matrix (See Kawashima par. [46]; the film comes into contact with an organic solution containing the organosilicon compound having three or more reactive functional groups); rinsing a hexane solution of a second monomer through the polymer matrix (See Kawashima par. [42,46]; porous support must support the separating layer. Bringing the organic solution film into contact with the water or aqueous solution to carry out the organosilicon compound of the organic solution film. The organic solvent of the organic solution may be hexane); and reacting the first monomer and the second monomer to fix the ion conducting particles within the polymer framework and forming a polymer layer on a first side of the membrane (See Kawashima par. [47-50]; After the organic solution is in contact with water or an aqueous solution, an excess solution on the porous support is removed and the formed film on the porous support is heated. Thereby, the polycondensation of the organosilicon compound can be promoted and the mechanical strength, heat resistance, and the like of the separation layer can be increased.). Kawashima further indicates that by utilizing the polycondensation of the organosilicon compound, the mechanical strength, heat resistance, and the like of the separation layer can be increased (See Kawashima par. [50]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Aetukuri’s hybrid organic/inorganic membrane that seeks to improve the mechanical strength of the membrane, with Kawashima’s method of generating the hybrid organic/inorganic membrane, since Kawashima’s method utilized will further provide a membrane with an increased mechanical strength, heat resistance, and the like of the separation layer (See Kawashima par. [50]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 15: The method of claim 14, wherein the polymer layer is a polyamide layer (See Kawashima par. [3]; semipermeable membrane is formed of the polyamide-based resin.).
Claim 16: The method of claim 15, wherein the first monomer is an amine (See Kawashima par. [39, 59]; a number of amine compounds are recited such as bis((3-triethoxysilyl)propyl)amine) and the second monomer is an activated carbonyl compound (See Kawashima par. [33, 34, 35]; acyloxy group, or alkenyloxy groups).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri et al. (US2016/0254560; hereinafter “Aetukuri”), Kazyak et al. (NPL – Atomic Layer Deposition of the Solid Electrolyte Garnet Li7La3Zr2O12; hereinafter “Kazyak”), and Kawashima et al. (US2020/0353426; hereinafter “Kawashima”) as applied to claim 14 above, and further in view of Chen et al. (US2017/0203256; hereafter “Chen”).
Applicant’s claims are directed towards a method.
Regarding claims 17 and 18; the combination of Aetukuri, Kazyak, and Kawashima discloses the method of claim 14 (See combination claim 14 supra). The combination does not disclose wherein the polyamide layer is etched.
Chen relates to the prior art by providing a membrane using polymers (See Chen abstract), and further discloses that the membrane construct that utilizes a polyamide encapsulant in order to provide a means for aligning the material on the surface of the membrane (See Chen par. [25, 31]). Chen further indicates that the rigidified construct is further immersed in an etchant of protease, which dissolves the polyamide responsible for the formation of the permselective layer rigidifying the construct. This allows the etchant to selectively disrupt the bonds between initial monomers constituting the polyamide encapsulant (See Chen par. [37]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s membrane that further utilizes a polyamide (See Kawashima par. [3]; semipermeable membrane is formed of the polyamide-based resin) with Chen’s utilization of an etchant of protease, in order to disrupt the bonds between initial monomers constituting the polyamide to prevent the formation of a permselective layer rigidifying (See Chen par. [25, 31-37]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 18: The method of claim 17, wherein the polyamide layer is etched by application of a protease (See Chen Pr. 37; etchant utilized is protease).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri et al. (US2016/0254560; hereinafter “Aetukuri”) and Kazyak et al. (NPL – Atomic Layer Deposition of the Solid Electrolyte Garnet Li7La3Zr2O12; hereinafter “Kazyak”), as applied to claim 10 above, and further in view of Munnik et al. (NPL – Recent Developments in the Synthesis of Supported Catalysts; hereinafter “Munnik”) and Ku et al. (US2007/0068382; hereinafter “Ku”).
Applicant’s claims are directed towards a method.
Regarding claims 19-20; the combination of Aetukuri and Kazyak discloses the method of claim 10 (See Aetukuri claim 10 supra). The combination does not disclose, wherein binding lithium ions is by incipient wetness impregnation technique.
The combination does however, utilize an atomic layer deposition (ALD) method to dope the membrane surface (See Kazyak abstract; introduction; Pg1 col 2 Pr1).
Munnik relates to the prior art by disclosing that lithium ion battery electrodes may be coated utilizing ALD, and further indicates that the adsorption of metal ions from an aqueous solution onto a support plays an important role. When adsorption is desired, wet impregnation is generally applied. (See Munnik Pg9 section 4.2). 
Ku relates to the prior art by disclosing a porous membrane that has a porous support layer with a functional layer of a ceramic oxide (See Ku abstract). Ku further indicates that there are multiple methods for preparing a functional layer on a surface, such as incipient wetness and atomic layer deposition (See Ku Pr. 28); all of which are seen to provide a functional layer disposed on a surface.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s ion conducting inorganic particles, that contain lithium with inorganic particles and utilizes ALD, with Munnik’s method of incipient wetness impregnation; in order to provide the expected result of having bound the ions onto the support (See Munnik Pg9 section 4.2). Since Ku indicates that there are multiple methods that can be utilized in equivalence of one another to provides the same result of a dense functional layer disposed on a surface, such as incipient wetness and ALD (See Ku Pr. 28). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 19: The method of claim 10 (See combination supra). The combination does not disclose wherein binding lithium ions is by strong electrostatic attraction technique. 
However, Munnik does indicate that there are also varying names are used for adsorption techniques, such as strong electrostatic adsorption (SEA), all of which are based on the same general principle (See Munnik Pg9 section 4.2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the the combination’s ion conducting inorganic particles that contain lithium, to utilize a strong electrostatic attraction technique in order to bind the lithium to the inorganic components, since Munnik indicates that the techniques are equivalence of one another and provides the same goal of adsorption of metal ions from an aqueous solution onto the support (See Munnik Pg9 Section 4.2 Adsorption).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhavaraju (US2014/0199577).
Wyse (2010/0140175) – hybrid organic/inorganic materials utilized for purifying a fluid.
Stottlemyer (2016/0164092) – lithium metal batteries doped via incipient wetness impregnation with aluminum to improve the life-cycle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779